       Case 1:20-cv-03538-GLR Document 171-1 Filed 02/17/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,

        Plaintiff,
                                                              Case No. 20 Civ. 3538-GLR
        v.

 RagingBull.com, LLC, et al.,

        Defendants.



                         DECLARATION OF SABINA MARIELLA

       I, SABINA MARIELLA, declare as follows:

       1.      I am an associate at the law firm of Boies Schiller Flexner LLP (“BSF”), counsel

for Defendants Kyle W. Dennis, Winston Research Inc., and Winston Corp. (the “Dennis

Defendants”) in the above-captioned case.

       2.      I am licensed to practice law in the State of New York and the State of New Jersey

and am admitted pro hac vice in this matter pursuant to the Court’s order of December 17, 2020

(ECF No. 69). I submit this declaration in support of Defendant Kyle W. Dennis’s Emergency

Motion for a Protective Order.

       3.      On February 1, 2021, the court-appointed Temporary Receiver for the first time

requested to conduct an interview of Mr. Dennis, and requested to conduct the interview prior to

the preliminary injunction hearing scheduled for February 5, 2021. On February 3, 2021, Mr.

Dennis agreed to be interviewed by the court-appointed Temporary Receiver on February 4, 2021.

       4.      On February 3, 2021, this Court vacated the preliminary injunction hearing. In light

of the adjournment, the Temporary Receiver stated that he would propose a new date for Mr.
       Case 1:20-cv-03538-GLR Document 171-1 Filed 02/17/21 Page 2 of 2



Dennis’s interview. The Temporary Receiver has not yet proposed a new date for Mr. Dennis’s

interview.

       5.      On February 5, 2021, the FTC noticed the deposition of Mr. Dennis pursuant to the

expedited discovery provisions of the TRO for February 16, 2021, and indicated that the deposition

would last a full day (7 hours). Prior to February 5, 2021, the FTC had never before asked to

depose Mr. Dennis.

       6.      Exhibit A attached hereto is a true and correct copy of email correspondence

between the FTC and counsel for Mr. Dennis between February 5, 2021, and February 17, 2021.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed:      February 17, 2021
               New York, New York

                                                            /s/ Sabina Mariella
                                                            Sabina Mariella




                                                2
